Citation Nr: 0715298	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
sinus nodal and atrioventricular nodal dysfunction with 
history of syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1996 until February 
1997.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

Competent clinical evidence of record establishes that the 
veteran's sinus nodal and atrioventricular nodal dysfunction 
with history of syncope is manifested by a workload of 8 
METs, and requires the use of a pacemaker, but does not 
result in dyspnea, fatigue, angina, dizziness or syncope, or 
evidence of cardiac hypertrophy or dilatation on diagnostic 
study.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for sinus nodal and atrioventricular nodal dysfunction with 
history of syncope, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic 
Code 7015 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his sinus nodal and atrioventricular nodal dysfunction 
with history of syncope.  In this regard, because the April 
2003 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the April 2003 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the disability at 
issue (38 C.F.R. § 4.104, DC 7015), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 10 percent evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Procedurally, in a July 1997 rating decision, the veteran was 
granted service connection for recurrent vasovagal syncope 
with a noncompensable rating.  The April 2003 rating 
decision, besides granting service connection for sinus nodal 
and atrioventricular nodal dysfunction with history of 
syncope, discontinued service connection for recurrent 
vasovagal syncope under Diagnostic Code 9499-9400 and 
included findings for syncope under the current evaluation, 
rated by Diagnostic Code 7015.  The veteran disagreed with 
the initial 10 percent evaluation and perfected an appeal to 
the Board.

The veteran was granted an initial 10 percent rating for his 
service-connected sinus nodal and atrioventricular nodal 
dysfunction, effective January 29, 2003.  The veteran 
disagrees with this initial evaluation.  The veteran's 
disability has been evaluated under 38 C.F.R. § 4.104, which 
rates diseases of the heart.  Under Diagnostic Code (DC) 7015 
for rating atrioventricular block, a 10 percent evaluation is 
warranted where a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where continuous medication or a 
pacemaker is required.  The next-higher 30 percent rating is 
appropriate when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  One MET (metabolic equivalent) is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute. 

The pertinent medical evidence of record includes the report 
of the March 2003 VA examination.  In describing the medical 
history of the veteran's disability it was noted that he had 
had some chest pain and was intermittently short of breath in 
2002.  After the veteran had a pacemaker implanted, it was 
noted that the veteran subsequently felt more energy and the 
chest pain and shortness of breath got better.  The veteran 
also reported that he could be more active since having the 
pacemaker implanted, but he has been hesitant to participate 
in extremely strenuous activity.  It was further noted that 
the veteran has not had any syncopal episodes since he was in 
the service.  The veteran reported that he works full-time 
and regularly lifts 60 to 80 pounds.  He can go up and down 
stairs without difficulty and plays volleyball in the summer.

Objectively, his pulse was 88 and his blood pressure was 
110/78.  He has a pacemaker pocket on the left upper chest 
that is well-healed.  Cardiac examination revealed regular S1 
and S2 rhythm without murmurs or gallops.  An EKG 
(electrocardiogram) showed an electronic atrial pacemaker in 
place with at rate of 79.  The examiner noted that the MET of 
his current activities was at least 8.  The diagnosis was 
sinus nodal and atrioventricular nodal dysfunction, likely as 
not causing the syncope episodes that the veteran experienced 
during service.  The VA examiner noted that the veteran has 
been treated with a pacemaker and that he is currently in 
good condition.

Based on the foregoing, the Board finds that the veteran's 
disability picture is not most nearly approximated by the 
next-higher 30 percent rating at any time during the appeal 
period.  A review of the evidence above shows that the 
disability at issue is manifested by a workload of greater 
than 7 METS but not greater than 10 METS, and requires the 
use of a pacemaker.  However, there has been no demonstration 
that the disability results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
Indeed, the clinical evidence shows that the veteran has 8 
METs and has not had any syncope since his military service.

The Board has considered whether alternate diagnostic codes 
could provide the basis for a higher rating.  As noted above, 
the veteran has had a pacemaker implanted.  Diagnostic Code 
7018 instructs that after a pacemaker is implanted, and after 
the two months following hospital admission (with a 100 
percent rating) has passed, DCs 7010, 7011, 7015, are to be 
assessed for ratings in excess of the minimum 10 percent.  
The Board notes that the veteran was not service-connected 
for a heart disability at the time of the implantation of his 
pacemaker.  Thus, the 100 percent rating is not for 
consideration here.

The next-higher and maximum schedular rating of 30 percent 
under DC 7010, for supraventricular arrhythmias, requires 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  The Board notes that the record 
lacks medical evidence that identifies manifestations 
required by DC 7010 to warrant a 30 percent rating.  There is 
no clinical evidence of paroxysmal atrial fibrillation or 
other supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter monitor.   

The criteria for a 30 percent rating under Diagnostic Code 
7011 for ventricular arrhythmias (sustained) is identical to 
the criteria under Diagnostic Code 7015, so a higher rating 
would not be warranted under DC 7011 for the same reasons 
that it would not be warranted under DC 7015, as previously 
discussed.  The Board has also considered rating the veteran 
under further alternate diagnostic codes; however, there is 
no objective medical evidence of myocardial infarction (DC 
7006); hypertensive heart disease (DC 7007); heart valve 
replacement (DC 7016); coronary bypass surgery (DC 7017); 
cardiac transplantation (DC 7019); or cardiomyopathy (DC 
7020).

In conclusion, the Board finds that the veteran's disability 
picture is most nearly approximated by the current 10 percent 
evaluation over the entire rating period.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
sinus nodal and atrioventricular nodal dysfunction with 
history of syncope, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


